Exhibit 10.9
(GRAY TELEVISION, INC. LOGO) [g18045kg1804522.gif]
December 23, 2008
J. Mack Robinson
Peachtree Insurance Center
4370 Peachtree Road, NE
Atlanta, Georgia 30319

     RE:   Gray Television, Inc.

Dear Mr. Robinson:
     This letter sets forth our mutual agreement with respect to consulting
services which you may provide to Gray Television, Inc. (“Company”) from time to
time with respect to Company’s buying, selling, renting and operation of its
television stations.
     At Company’s request from time to time, you agree to consult with and
advise Company with respect to its television stations and all related matters
in connection with various proposed or existing television stations. Company
will provide you with reasonable advance notice (not less than 24 hours) of when
your consulting services may be required. Company will pay you for your services
monthly at the rate of $400,000 per year. Company will also reimburse you for
reasonable and documented travel and related expenses incurred at Company’s
request. In the event that any such expenses are incurred by you which are
partially attributable to a third party other than Company, such expenses shall
be prorated between Company and such third party based on the time expended by
you.
     Such expenses will be reimbursed in accordance with the Company’s
reimbursement policy but no later than the end of the calendar year following
the calendar year in which the expenses were incurred.
     In performing your services it is agreed that you shall be an independent
contractor. You agree to pay and indemnify and hold harmless Company and each of
its affiliates from, all liability for federal, state and local taxes or
withholdings of any kind arising out of any payment to you for your consulting
services. You shall also be responsible for all tax reporting and filings
required to be made or paid by you. Company will have no obligation to pay or
provide you with employment or fringe benefits of any kind.

 



--------------------------------------------------------------------------------



 



     You acknowledge and agree that in conjunction with the consulting services,
you will be exposed to certain non-public, valuable and proprietary information
and data of Company (collectively, the “Confidential Information”). You agree
that you will not, directly or indirectly, use, reproduce or copy any
Confidential Information or disclose, distribute, license, disseminate or
otherwise communicate any Confidential Information to any person for any purpose
other than on behalf of and at the express direction of Company. With regard to
each item of Confidential Information constituting a “trade secret” under
applicable law, the covenant in the immediately preceding sentence shall apply
until such information no longer constitutes a trade secret; and with regard to
each item of Confidential Information that does not constitute a trade secret,
the covenant in the immediately preceding sentence shall apply at all times
during which you render consulting services to Company and for three (3) years
after the last date that you render consulting services to Company. You agree to
deliver to Company upon request all memoranda, notes, work product, copies,
abstracts, versions, records, drawings, manuals or other documents, and all
copies thereof, concerning Confidential Information and all similar data or
information of Company or any of its affiliates or any of the employees,
customers, clients, consultants or agents of Company or any of its affiliates.
The provisions of this paragraph shall survive any termination of this
agreement.
     Company will review this arrangement with you at the end of one year to
determine whether to extend, alter or terminate the arrangement. If this letter
correctly sets forth our understanding with respect to the matters contained
herein, please execute a copy of this letter and return it to the undersigned at
your earliest convenience.

            Very truly yours,



GRAY TELEVISION, INC.

      By:   /s/ Robert S. Prather, Jr.         Robert S. Prather, Jr.       
Title:   President         Date:   December 23, 2008   

Agreed and Accepted This
23 Day of December, 2008.
/s/ J. Mack Robinson

J. Mack Robinson

 